UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6381


SAMUEL ANTHONY WILDER,

                  Plaintiff - Appellant,

             v.

CHARLES T. BROOKS, III; JUDGE MARKLEY R. DENNIS, JR.; DONALD
J. ZELENKA; LONETTA B. BRAWLEY, all in their individual
capacities,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:08-cv-03089-MBS)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Anthony Wilder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel   Anthony   Wilder    appeals    the    district    court’s

order   accepting   the   recommendation   of     the    magistrate   judge,

denying his motion for a preliminary injunction, and dismissing

his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b)

(2006).   We have reviewed the record and find that this appeal

is   frivolous.     Accordingly,   we   dismiss     the    appeal    for   the

reasons stated by the district court.             Wilder v. Brooks, No.

3:08-cv-03089-MBS (D.S.C. Feb. 4, 2009).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    DISMISSED




                                   2